Citation Nr: 1032857	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
type II.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 
1967. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving on active 
duty.

2.  The Veteran subsequently developed DM.


CONCLUSION OF LAW

It is presumed that the Veteran's DM was incurred as a result of 
his active service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for DM.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests DM, type II, to a compensable degree any 
time after such service, DM will be service connected even though 
there is no record of such diseases during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that service connection is warranted for his 
DM as it is related to his service in Vietnam.

At his May 2010 Board hearing, the Veteran reported that while 
serving in the United States Air Force he was assigned to the 
6988th Security Squadron in Yokota, Japan.  He furthered that he 
was sent on temporary duty (TDY) aerial missions every other day 
to Da Nang Air Force Base in Vietnam from approximately 1966 to 
1967.  

A review of the Veteran's service personnel records (SPRs) shows 
that the Veteran served as an Airman, was assigned to the 6988th 
Security Squadron, and was sent on fifty-seven combat aerial 
missions from April 1966 to November 1966 in Vietnam. 

Additionally, a review of the record shows that the Veteran 
submitted three lay "buddy" statements in September and 
November 2005 in which it was attested that he flew combat aerial 
missions in Vietnam with time spent on the ground.

The Veteran is competent to report his experiences.  Moreover, 
the Board finds the Veteran, and the lay statements, to be 
credible.  Therefore, the Board concedes that the Veteran was 
exposed to herbicides while serving on active duty in Vietnam.

A review of the medical records shows a current diagnosis of DM, 
type II. 

In sum, the Board has conceded the Veteran's exposure to 
herbicides during his active service and the record confirms that 
the Veteran has been diagnosed with DM.  Accordingly, service 
connection is in order for DM.


ORDER

Entitlement to service connection for DM is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


